Exhibit 4.1 CENVEO CORPORATION (f/k/a MAIL-WELL I CORPORATION) the GUARANTORS named in Schedule I hereto and U.S. BANK NATIONAL ASSOCIATION, as Trustee EIGHTH SUPPLEMENTAL INDENTURE Supplementing the Indenture of February 4, 2004 Dated as of October 15, 2009 7⅞% SENIOR SUBORDINATED NOTES DUE 2013 THIS EIGHTH SUPPLEMENTAL INDENTURE, dated as of October 15, 2009, is among Cenveo Corporation, a Delaware corporation (f/k/a Mail-Well I Corporation) (the “Company”), the Guarantors (as defined herein) listed on Schedule I hereto (each a “Guarantor” and collectively the “Guarantors”), and U.S. Bank National Association, as trustee (the “Trustee”). WHEREAS, in connection with the issuance by the Company of its 7⅞% Senior Subordinated Notes due 2013 (the “Notes”), in the aggregate principal amount of $320,000,000, the Company and the Trustee entered into an indenture dated as of February 4, 2004 (as supplemented by the First Supplemental Indenture dated as of June 21, 2006, the Second Supplemental Indenture dated as of August 11, 2006, the Third Supplemental Indenture dated as of March 7, 2007, the Fourth Supplemental Indenture dated as of July9, 2007, the Fifth Supplemental Indenture dated as of August 30, 2007, the Sixth Supplemental Indenture dated as of April 16, 2008 and the Seventh Supplemental Indenture dated as of August 20, 2008, the “Indenture”); and WHEREAS, Section 9.01 of the Indenture provides that the Company, the Guarantors and the Trustee may amend or supplement the Indenture and the Notes without the consent of any holder of any outstanding Notes; and WHEREAS, the Company has authorized the execution and delivery of this Eighth Supplemental Indenture; and WHEREAS, all things necessary to make this Eighth Supplemental Indenture a valid agreement of the Company, the Guarantors and the Trustee have been done. NOW THEREFORE, WITNESSETH, that, for and in consideration of the premises, and in order to comply with the terms of Section 4.15 and Article Nine of the Indenture, the Company agrees with the Guarantors and the Trustee as follows: ARTICLE 1.
